AINSWORTH, Circuit Judge,
dissenting:
Though I agree with much that is contained in the majority opinion, I nevertheless dissent because of my conviction that the Interstate Commerce Commission has been guilty of abuse of discretion and arbitrary and capricious conduct, in granting the extensive temporary authority to a motor common carrier in this case.
The grant of temporary operating authority to Merchants Fast Motor Lines authorizes operations as a regular route of common carriers of general commodities between El Paso, Texas and Phoenix, Arizona (serving all intermediate points) and between Seminole, Texas and El Paso, Texas (serving no intermediate points). Additionally, Merchants is allowed to tack the authority with its existing certificates and to perform joint line service with other carriers at the termini. The routes and points authorized by the temporary authority are now being served by other protesting carriers who hold permanent authority from the Commission and perform regular daily service thereunder. Merchants, until now exclusively a Texas carrier, has been permitted by the Commission to extend its operations substantially — to Phoenix, Arizona— in competition with other regular route carriers over the same routes, notably East Texas Motor Freight Lines, Red Ball Motor Freight, Illinois-California Express and other carriers. These carriers’ authority and operations are between the Southwest and the West Coast and specifically El Paso, Texas and Phoenix, Arizona. East Texas Motor Freight has single-line service between points in Texas and points in Utah, Arizona and California. Red Ball operates between Texas and Phoenix, Arizona. Illinois-California Express operates between Texas and Arizona, Utah, Nevada and California. (Sundance Freight Lines and O.N.C. Freight Systems, original parties to the petition for review, have now withdrawn from the case.)
It is true that the Commission has broad authority under section 210a of the Interstate Commerce Act (49 U.S.C. § 310a) to grant temporary authority (“to enable the provision of service for which there is an immediate and urgent need to a point or points or within a territory having no carrier service capable of meeting such need.”) However, though judicial review of a grant of temporary authority is narrow, the Commission’s power is not limitless or unfettered and the Commission must comply with the Act and its own regulations. Otherwise there would be no point in permitting appeals from the Commission’s decision to the circuit courts, as authorized by law.
Under 49 C.F.R. § 1131.2(c) the following is stated in pertinent part:
Each application for temporary authority must be accompanied by a supporting statement(s) designed to establish an immediate and urgent need for service which cannot be met by existing carriers.
To establish the immediate and urgent need for service there must be some evidence accompanying the application. It is apparent that this evidence consist in greatest part of the desire of Merchants and supporting shippers to eliminate joint-line service at El Paso to provide single-line service by Merchants to Phoenix. The accompanying statements of shippers indicate this is true. But according to 49 C.F.R. § 1131.-4(b)(4), the Commission’s Rules of Practice and Procedure, the following appears:
*699Single-line service. Generally, the desire of a shipper for single-line service in lieu of existing interchange or connecting-carrier service will not warrant a grant of temporary authority. A grant of temporary authority to effectuate single-line service will be authorized only when it is clearly established that the carriers providing multiple-line service are not capable of, or have failed in, meeting the reasonable immediate and urgent needs of shippers or receivers between the points or territories and in respect of the commodity or commodities involved.
It also appears that though Merchants' application for temporary authority was filed on February 28, 1978, the Commission did not make its initial decision granting temporary authority until June 13, 1978, and it was not until some time later that Merchants was actually authorized to begin operations. The lapse of time itself tends to show that there was no true immediate and urgent need for additional motor carrier service.
Throughout this case the protesting carriers have not received any explanation from the Commission as to why or on what basis temporary authority was granted. In this regard the majority opinion points out:
Appellants do not assert that a reasoned opinion is necessary in every temporary authority case, but only that in a case, such as this, involving an extensive grant of temporary authority over protests from a number of carriers, the Commission should explain its results. We fail to see how imposing such a requirement in an appropriate case would place an intolerable burden on the Commission, especially in light of the competing concern that any other result would effectively vitiate appellate review, (footnotes omitted)
I have examined the record excerpts in this case and find no reasons or explanation by the Commission to justify the grant of such an extensive motor carrier authority. The Commission’s initial decision served June 16, 1978 merely states: “Applicant seeks temporary authority and has shown that there is an immediate and urgent transportation need which cannot adequately be met by existing carriers.” These are mere conclusory terms and do not satisfy even minimal due process. Thereafter, in its decision served July 14, 1978 which considered the petition for stay of the temporary authority filed by numerous protesting motor carriers including appellants herein, the Commission would only state the following:
Protestants’ pleadings were considered by the Motor Carrier Board. Protestants were not served with the Board’s decision because their protests were inadvertently and inexplicably missing from the public docket. This omission, however, is not sufficient for granting a stay.
The motor and petition are denied because good cause has not been shown to stay the approved order.
Still no reasons, no explanation by the Commission. Thereafter, in its decision served September 14,1978 in which protesting motor carriers filed petitions seeking reconsideration of the Commission’s action in granting temporary authority to Merchants, the Commission held: “The petitions are denied because they present no facts which would warrant a reversal of the Board’s decision.”
Under the circumstances, I believe we should hold, as the court did in Barrett Mobile Home Transport, Inc. v. I.C.C., 1977, 185 U.S.App.D.C. 283, 285, 567 F.2d 150, 152:
While we realize that the Commission must be given great leeway in dealing with applications for temporary authority, we must admonish once again that decisions unsupported by relevant data are simply arbitrary. The Commission may be able to explain how the meager evidence furnished it can establish an urgent need for additional service over the eight-state area that cannot be satisfied by certificated carriers already operating within the area; but it has not done so, and no rationale for its action is obvious.
Perhaps a new policy is emerging in the Commission, a tendency toward deregulation of motor carriers, not statutorily au*700thorized, in which it is becoming easier to obtain operating authority without observing the standards of need heretofore required by the Commission and reviewing courts. In the meanwhile, it is appropriate to repeat the caveat well stated by Judge Wisdom for the court in Barnes Freight Line, Inc. v. I.C.C., 5 Cir., 1978, 569 F.2d 912, 923:
Courts of Appeals are not expert at evaluating the transportation requirements of the country and should defer, appropriately, to the Commission’s broad discretion and expertise. We do try, however, to develop some expertise about integrity. In overseeing the administrative process, our primary goals should not be to insure “correct” decisions, but to preserve the integrity of the decision-making process. That goal demands that we reverse the Commission in this proceeding.
Even under the narrow review available to this court of the grant of temporary authority by the Commission, I would reverse the Commission’s action as being unsupported by the record and in contravention of the Interstate Commerce Act and the rules and regulations of the Commission.